    Case 1:20-cv-00245-HYJ-SJB ECF No. 26, PageID.366 Filed 02/12/21 Page 1 of 1


                                    UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF MICHIGAN
                                         SOUTHERN DIVISION



    AMERICAN HONDA FINANCE
    CORPORATION,

             Plaintiff,                                          Case No. 1:20-cv-245
    v.                                                           Hon. Hala Y. Jarbou
    FAST LANE POWERSPORTS, INC., et al.,

          Defendants.
    ___________________________________/

                                                    JUDGMENT

             In accordance with the Order entered this date:

             IT IS ORDERED that judgment is entered in favor of Plaintiff against all Defendants.

    Defendants are jointly and severally liable for $78,531.74 in damages, $1,286.90 in statutory

    interest,1 and reasonable costs and attorney’s fees to be determined at a later date.



    Dated:     February 12, 2021                                 /s/ Hala Y. Jarbou
                                                                 HALA Y. JARBOU
                                                                 UNITED STATES DISTRICT JUDGE




1
  Calculated as of January 12, 2021. Plaintiff may submit an updated calculation that accounts for interest accrued
through the date of this Judgment.
